Motion for leave to appeal by defendant granted. Cross motion, insofar as it seeks to dismiss defendant’s appeal taken as of right, granted and appeal dismissed, with $400 costs and $100 costs of motion, upon the ground that no substantial *904constitutional question is directly involved; cross motion, insofar as it seeks to amend the judgment of Supreme Court, entered May 26, 1989, regarding interest on the damages award, dismissed upon the ground that such motion does not lie in the Court of Appeals.